14 N.Y.3d 923 (2010)
PLAYTIME BOUTIQUE, INC., Appellant,
v.
PHYLLIS FRACCOLA, Respondent. (Action No. 1.)
PLAYTIME BOUTIQUE, INC., Appellant,
v.
PHYLLIS FRACCOLA, Individually and as Sole Shareholder of HYDRANIA, INC., Respondent. (Action No. 2.)
Motion No: 2010-505.
Court of Appeals of New York.
Submitted May 3, 2010.
Decided June 15, 2010.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.